Citation Nr: 1613272	
Decision Date: 04/01/16    Archive Date: 04/13/16

DOCKET NO.  10-48 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent for degenerative disc disease with low back pain, status post laminectomy.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel




INTRODUCTION

The Veteran served on active duty from November 1985 to November 1988.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from April 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The Veteran withdrew an appeal for a higher initial rating for service-connected asthma in August 2011 correspondence (from her, then, authorized representative), prior to certification of the appeal to the Board.  See 38 C.F.R. § 20.204 (2015).  The appeal for a higher initial rating for asthma was not included on a February 2014 or an August 2014 Certification of Appeal (VA Form 8).  Therefore, the Board finds that the issue has been properly withdrawn.  

The issue of entitlement to service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

On February 29, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for a higher initial rating for a service-connected back disability is requested.


CONCLUSION OF LAW

The criteria for the withdrawal of an appeal for an initial rating in excess of 40 percent for degenerative disc disease with low back pain, status post laminectomy, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2015).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for a higher initial rating for a service-connected back disability and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for an initial rating in excess of 40 percent for degenerative disc disease with low back pain, status post laminectomy, and it is dismissed.


ORDER

The appeal for an initial rating in excess of 40 percent for degenerative disc disease with low back pain, status post laminectomy, is dismissed.


REMAND

The Veteran entered a substantive appeal, VA Form 9, dated February 2014, indicating that she wanted to have a Board hearing by live videoconference.  The record shows that the Veteran has not yet been afforded a Board hearing in conjunction with her appeal for service connection for PTSD.  In February 2016 correspondence, the Veteran's representative requested that the appeal be remanded so that a hearing could be scheduled in mid-April 2016 or later, as the Veteran was on travel to tend to her ailing mother.  Because videoconference hearings are scheduled by the RO, the Board is remanding the appeal for that purpose.  See 
38 C.F.R. § 20.704(a) (2015).

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for a videoconference hearing before a Veterans Law Judge of the Board, based on the earliest availability starting from mid-April 2016.  The AOJ should send notice of the scheduled hearing to the Veteran and her representative, a copy of which should be associated with the claims file. Thereafter, the case should be returned to the Board for further appellate review, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


